Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00878-CV

               WALNUT RETAIL CENTER GENERAL PARTNER, LC,
                                Appellant

                                              v.
                                            LBL,
                                          LBL, LTD.,
                                           Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-06410
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is hereby ordered that appellee recover its costs of appeal from appellant.

      SIGNED October 29, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice